STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

Paul Krolick, Petitioner Below,
                                                                                     FILED
Petitioner                                                                       January 11, 2016
                                                                                RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
vs) No. 15-0312 (Ritchie County 12-D-21)                                          OF WEST VIRGINIA


Joanna (Krolick) Cook, Respondent Below,
Respondent


                              MEMORANDUM DECISION
        Petitioner Paul Krolick, by counsel Chad E. Crumbaker, appeals the Circuit Court of
Ritchie County’s March 2, 2015, order denying his petition for appeal from the family court.1
Respondent Joanna Cook, by counsel John M. Butler, filed a response. On appeal, petitioner
argues that the circuit court erred in denying his appeal upon an erroneous finding that the family
court had subject matter jurisdiction over the parties when the divorce action commenced, that
his motion for continuance should have been granted, and that his voluntary dismissal should
have been accepted.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In July of 2006, the parties were married in Ritchie County, West Virginia. One child was
born of the marriage. In March of 2012, petitioner initiated divorce proceedings in Ritchie
County, West Virginia, and both parties admitted that irreconcilable differences existed. After
hearing the parties’ testimony, the family court found that irreconcilable differences existed
between the parties and dissolved the marriage. The family court’s “Final Divorce Order” was
then entered on April 29, 2013. According to the record, petitioner failed to timely appeal this
order to the circuit court.

        In June of 2014, petitioner filed a motion for relief from judgement in family court
pursuant to Rule 60 of the West Virginia Rules of Civil Procedure and sought to void the family
court’s “Final Divorce Order.” Petitioner argued that the family court lacked subject matter
jurisdiction over the parties and that the final divorce order was void because the parties were not
bona fide residents of West Virginia when petitioner filed the petition for divorce.

       1
        The Court notes that respondent has adopted a new last name following the divorce
proceedings below. As such, the style of the proceedings in this Court reflects that change.
                                                 1
       In October of 2014, petitioner filed a motion to continue the October 16, 2014 hearing,
citing his difficulty in retaining an attorney and other financial problems. Petitioner also
requested that the family court dismiss his motion for relief from judgement if the hearing was
not continued. Petitioner did not appear for the hearing on his motion. Respondent did appear.
The family court proceeded with the hearing but made no rulings regarding petitioner’s motion
for continuance or his request for voluntary dismissal. The family court found that petitioner
alleged in his verified divorce petition that he was a bona fide resident of Ritchie County, West
Virginia, and dismissed petitioner’s Rule 60 motion by order dated December 23, 2014.
Thereafter, petitioner appealed the final divorce order to the circuit court.

        By order entered on March 2, 2015, the circuit court refused petitioner’s appeal, noting
that the appeal was not timely filed. However, the circuit court also addressed the merits of
petitioner’s appeal and refused the same on each of the three grounds raised on appeal. Petitioner
now appeals from this order.

        On appeal to this Court, petitioner argues (1) that the circuit court erred in finding that the
family court had subject matter jurisdiction over the parties when the divorce action commenced;
(2) that his motion for continuance should have been granted; (3) and that his voluntary dismissal
should have been accepted.

       We have previously established the following standard of review:

               In reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

Syl., Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004). Upon our review and
consideration of the circuit court’s order, the parties’ arguments, and the record submitted on
appeal, we find no error or abuse of discretion by the circuit court as to petitioner’s assignments
of error. Our review of the record supports the circuit court’s decision to deny petitioner’s appeal
because the family court found that petitioner was a bona fide resident of Ritchie County, West
Virginia, as petitioner asserted throughout the pendency of the divorce proceedings.
Additionally, the circuit noted that the other grounds petitioner raised dealt with the discretion of
the family court.2 As such, the circuit court correctly found the family court made no clearly
erroneous findings of fact nor abused its discretion in applying the law to the facts at hand.
Indeed, the circuit court’s order includes well-reasoned findings and conclusions as to the

       2
         The circuit court also noted that petitioner’s appeal was not timely filed pursuant to West
Virginia Code § 51-2A-11 and Rule 28 of the Rules of Practice and Procedure for Family Courts,
stating that appeals of family court orders are required to be filed no later than thirty days
following the entry of the appealable order. The parties’ final divorce order was entered on April
29, 2013, and petitioner did not file his appeal with the circuit court until January 26, 2015,
clearly making his appeal untimely.
                                                  2
assignments of error raised on appeal. Given our conclusion that the circuit court’s order and the
record before us reflect no clear error or abuse of discretion, we hereby adopt and incorporate the
circuit court’s findings and conclusions as they relate to petitioner’s assignments of error raised
herein and direct the Clerk to attach a copy of the circuit court’s March 2, 2015, “Order” to this
memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                        Affirmed.

ISSUED: January 11, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3